DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14, 16-21, 24-30, 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 5,116,227) in view of Schneider (US 5,846,080), Kokubu (US 6,162,052), and Nakajima et al (JP-H07155335 A).
In regard to claim 14, Levy discloses a method for treating a root canal in a tooth ("cleaning and/or shaping passages" disclosed in abstract), the method comprising:

with the aid of a syringe, see col 4, lines 6-13 and figures 1-2), the liquid being an aqueous or non-aqueous solution (the solution is disclosed as an aqueous solution of sodium hypochlorite, see claim 4 and col 2, lines 55-61); and
irradiating the pool of liquid in the pulp chamber using a laser to clean the treatment region of the tooth via a photoacoustic effect ( col 2, lines 44 - col 3 line 11 discloses the irradiation of a solution within a tooth canal creating cavitation of vapor within the liquid, which is the result of photoacoustic effect and figures 1-2) and to clean locations of the tooth remote from the treatment region (in view of the disclosure of cleaning the wall of canal 1 col 3, lines 31-42, meaning that areas other than the treatment region that is defined as the pulp chamber of the tooth would be cleaned within the tooth canal) by emitting laser light via an application tip of the laser (optical fiber 3 which is disposed within a tube 7, see col 5, lines 5-11), and an elongate optical fiber ( optical fiber 3) configured to transmit a laser light beam from a source of laser light to the application tip (col 3, lines 5-11 discloses the use of a YAG laser which permits energy to be transported with the aid of an optical fiber).
Levy fails to disclose the aqueous or non-aqueous solution including a hydroxyl-containing molecule, wherein the hydroxyl-containing molecule is not water, emitting laser light omnidirectionally from the application tip of the laser and from at least a portion of a substantially cylindrical and untapered segment of an elongate optical fiber, the substantially cylindrical and untapered segment extending from adjacent a proximal end of the elongate optical fiber to adjacent the application tip, wherein a sheath extends from adjacent the proximal 
However, Schneider teaches using an irrigation solution comprises a hydroxyl containing solution (e.g. ethyl alcohol) that contains liquids other than water in combination with the laser ("not contain water", see col 8, lines 49-60) in a laser radiation system which is used during root canals (abstract) for the purpose of providing a low vaporization point which enables latent heat to cool the tooth (col 8, lines 60-64).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aqueous solution of Levy to include a hydroxyl-containing molecule, wherein the hydroxyl containing molecule is not water as disclosed by Schneider for the purpose of enabling the latent heat of the solution be a low enough to cool the tooth to minimize damage done by overheating to non-targeted tissue during the treatment.
Additionally, Kokubu teaches emitting laser light omnidirectionally from an application tip of the laser (see figure 3- 9 which show a distribution of light in multiple directions from core 30 of emission fiber 12), the application tip (12) having a taper angle (provided by emission face 23 and 24) that facilitates omnidirectional emission of laser light from the application tip (see figures 3-9) in a laser comprises an optical fiber (core 30) in an application tip (emission fiber 12 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Levy/Schneider to have the laser comprises an optical fiber and the application tip comprises a fiber optic tip of the optical fiber and to have emitting laser light omnidirectionally from an application tip of the laser, the application tip having a taper angle that facilitates omnidirectional emission of laser light from the application tip as set forth above by claim 14 as taught by Kokubu for the purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation to prevent overheating of tissue which can be damaged.
Finally, Nakajima teaches a laser system (irradiation laser chip 23), with an elongate optical fiber (light guide optical fiber 25) with at least a portion being substantially cylindrical and untapered (see figures 5, 6 and 10), the elongate optical fiber (25) substantially cylindrical and untapered segment extending from adjacent a proximal end of the elongate optical fiber to adjacent the application tip (see figures 5, 6 and 10), wherein a sheath (the sheath is chip stop member 73/stud 73 which includes two pipes 78 and 79) extends from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the application tip (see figure 10, where the fiber 25 extends past the end of pipes 78/79) towards the proximal end of the elongate optical fiber by 2-10 mm such that the at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment (see figure 5-6 and 10, where the terminus is the ending of pipes 78 and 79 and the cylindrical 
Therefore, it would be obvious to one of ordinary skil1 in the art, before the effective filing date, to modify Levy/Schneider/Kokubu to have at least a portion of a substantially cylindrical and untapered segment of an elongate optical fiber, the substantially cylindrical and untapered segment extending from adjacent a proximal end of the elongate optical fiber to adjacent the application tip, wherein a sheath extends from adjacent the proximal end of the elongate optical fiber to a terminus edge spaced proximally from a proximal end of the application tip towards the proximal end of the elongate optical fiber by a distance of 2-10 mm such that the at least a portion of the substantially cylindrical and untapered segment is uncovered by the sheath to allow transmission of laser light through the at least a portion of the substantially cylindrical and untapered segment as disclosed by Nakajima for the purpose of providing a desired treatment area with uniform light emission to limit localized heating and minimize damage resulting from localized heating.
In regard to claim 16, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises generating photoacoustic waves within the pool of liquid (col 3, lines 31-38 discloses the laser irradiations causing a zone of cavitation and bubbles).
In regard to claim 17, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises activating the pool of liquid to remove infected or decaying material from the tooth at the treatment region (col 3, lines 39-42 discloses the implosions removing/detaching debris or tissue from the canal wall).

In regard to claim 19, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth comprises abrading the infected or decaying portion within the treatment region (col 3, lines 39-42 discloses the implosions detaching debris or tissue from the canal wall and col 2, lines 55-61 discusses the irrigation fluid being able to demineralize).
In regard to claim 20, Levy further discloses irradiating the pool of liquid using the laser to clean the treatment region of the tooth does not damage healthy tissue of the tooth (col 4, lines 60-64 disclose the use of this technique resulting in the root structure remaining undamaged).
In regard to claim 21, Levy further discloses pulsing the laser (col 3, lines 31-53 discloses the pulsing of laser energy to provoke a zone of cavitation that is adjacent the walls of the canal).
In regard to claim 24, Levy further discloses the locations of the tooth remote from the treatment region comprises a root canal (see figures 1 and 2 and col 3 line 65-col 4, line 5, which discloses cleaning the entire length of the tooth canal including the root canal to a point within 1 mm of the apex).
In regard to claim 25, Levy further discloses the application tip comprises a fiber optic tip of the optical fiber (3), the method further comprising immersing the fiber optic tip of the optical fiber into the pool of liquid ( see figures 1 and 2 and col 4, lines 6-14).
In regard to claim 26, Levy further discloses immersing the fiber optic tip comprises submerging the fiber optic tip in the pool of liquid (see figures 1 and 2 and col 4, lines 6-14).

In regard to claim 28, Levy further discloses irradiating the pool of liquid comprises irradiating the pool of liquid with light having a wavelength in a range from about 700 nm to 3000 nm (discloses 0.75 micron -750 micron in col 2 lines 65-68).
In regard to claim 29, Levy/Schneider/Kokubu/ Nakajima disclose the claimed invention as set forth above for claim 14. Levy further discloses the laser light source comprising a YAG laser to radiate an optical fiber (col 3, lines 5-7), but fails to disclose the YAG laser being Er: YAG.
However, Schneider discloses the use of both Er: YAG and Nd: YAG lasers in various dental applications, and more specifically Er: YAG having a more appropriate use in dental applications for the purpose of providing radiation that better coincides with the major absorption band of water (col 2, lines 18-32) and the ability of this wavelength to be absorbed readily by materials found in the body such as hydrocarbons and water (col 6, lines 9-16).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the YAG laser of Levy be an Er:YAG laser as disclosed by Schneider for the purpose of providing radiation that better coincides with the major absorption band of water (Schneider, col 2, lines 18-32) and the ability of this wavelength to be absorbed readily by materials found in the body such as hydrocarbons and water (Schneider, col 6, lines 9-16).
In regard to claim 30, Levy further discloses irradiating the pool of liquid comprises irradiating the pool of liquid with a Nd: YAG laser (col 2, line 65).

Additionally, Levy discloses a determination of pulse duration being based on the application, treatment area ( col 3, lines 47-60) and establishes that pulse duration is a result effective variables, wherein a higher duration is more effective for a larger treatment area ( col 3, lines 46- col 4, line 29).
Levy/Schneider/Kokubu/Nakajima fail to explicitly disclose pulsing the laser with a pulse duration from about 100 nanoseconds to about 1000 nanoseconds.
However, Levy's disclosure of a laser system that irradiates an irrigation solution to create cavitation at a pulse duration specific to the treatment and treatment area and disclosure of a pulse duration between ns and several ms makes obvious to one of ordinary skill in the art, at the time the invention was made, to modify the pulse duration to a smaller range such as 100 nanoseconds to about 1000 nanoseconds for the purpose of more effectively treating a treatment area, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regard to claim 34, Levy further discloses irradiating the pool of liquid in the pulp chamber comprises irradiating the pool of liquid in the pulp chamber while the fiber optic tip of the optical fiber is immersed into the pool of liquid (see figure 1 and 2 and figures 1 and 2 and col 3 line 65-col 4, line 5, which discloses cleaning the entire length of the tooth canal including the root canal to a point within 1 mm of the apex).

However, Kokubu discloses the optical fiber (12) being immersed to absorb the photoacoustic waves that generate omnidirectionally within the pool of liquid (col 16, lines 30- 34 discloses the laser being absorbed into a pool of water and creating cavitation, the resulting transmission of omnidirectional irradiation) for the purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation (col 19, line 44 - col 20, line 13).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the photoacoustic waves be generated omnidirectionally within the pool of liquid as disclosed by Kokubu for purpose of providing uniform light emissions by the distal end preventing the possibility of localized heat generation (Kokubu, col 19, line 44 - col 20, line 13). The motivation for this modification being to prevent overheating of tissue which can be damaged.
In regard to claim 36, Levy/Schneider/Kokubu/Nakajima disclose the claimed invention as set forth above in claim 14. Levy discloses immersing the application tip into the pool of liquid, wherein irradiating the pool of liquid in the pulp chamber comprises irradiating the pool of liquid in the pulp chamber while the application tip is immersed into the pool of liquid (see figures 1-2 and col 2, lines 44 - col 3 line 11 discloses the irradiation of a solution within a tooth .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Schneider, Kokubu and Nakajima as applied to claim 14 above, and further in view of Cao et al (US 2009/0092947).
In regard to claim 31, Levy/Schneider/Kokubu/Nakajima disclose the claimed invention as set forth above for claim 14, but fails to disclose the irradiation of the fluid reserve with a power of from about 0.1 W to no more than 1.5 W.
However, Cao discloses the use of radiate energy (abstract) within a dental cleaning apparatus having an output set between 0.2-0.4 Watts in combination with an irrigation solution (par 71) for the purpose of disinfecting the sulcus during the early stages of periodontal disease (par 71).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have Levy/Schneider/Kokubu/Nakajima irradiate the fluid reserve with a power between 0.1 W and no more than 1.5 W as disclosed by Cao for the purpose of providing sufficient power to disinfect the tooth and gum tissue.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Schneider, Kokubu and Nakajima as applied to claim 21 above, and further in view of Bornstein (US 2004/0224288).
In regard to claim 33, Levy/Schneider/Kokubu/Nakajima disclose the claimed invention as set forth above for claim 21. Levy further discloses a pulse frequency between 1-100 Hz being suitable for producing shockwaves (col 3, lines 59-60), but fails to specifically disclose the pulse frequency being in the range of 5-25 Hz.
However, Bornstein discloses a pulse laser used to eradicate bacteria (abstract) which has a pulse frequency of 10 Hz for the purpose of providing the tissue significant time to cool before the next pulse of laser energy allowing the benefit of thermal relaxation for the tissue (par 57).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the pulse frequency of Levy/Schneider be between 5 Hz and 25 Hz as taught by Bornstein for the purpose of providing the tissue significant time to cool before the next pulse of laser energy allowing the benefit of thermal relaxation for the tissue (Bornstein, par 57). The motivation for this modification being to minimize damage to healthy teeth by allowing a thermal relaxation to the tissue.
Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 11/24/21, with respect to the rejection(s) of claim 14 under 103 in view of Levy in view of Schneider, Kokubu and Hack et al are moot in view of the new ground(s) of rejection (Levy in view of Schneider, Kokubu and Nakajima) necessitated by amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772